Citation Nr: 1611057	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1984 to March 1992 with subsequent service in the Air National Guard of Indiana.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  A neck (cervical spine) injury was sustained and treated during ACDUTRA service.

2.  Symptoms of neck pain, cervical muscle spasms, and limited cervical spine motion have recurred since ACDUTRA service.  

3.  The current cervical spine disability, variously diagnosed as cervical spondylosis and cervical degenerative discogenic disease predominantly at C4-5 with moderate degenerative changes at C5-6, is related to the neck injury and associated symptoms during ACDUTRA service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spondylosis and cervical degenerative discogenic disease predominantly at C4-5 with moderate degenerative changes at C5-6, as residuals of a neck injury, are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The issue of entitlement to service connection for residuals of a neck injury has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Analysis

The Veteran contends that the current cervical spine disability, variously diagnosed as cervical spondylosis and cervical degenerative discogenic disease predominantly at C4-5 with moderate degenerative changes at C5-6, is related to an ACDUTRA period while serving in the Air National Guard.  At the Board hearing, the Veteran testified that he sustained a neck injury in April 1992 while flying an F-16 aircraft during Air National Guard service and received treatment for symptoms related to the in-service neck injury in April and May of 1992.  He reported that he sought treatment for the neck injury at Grissom Air Force Base, and reinjured the neck on a subsequent flight.  He testified that he had symptoms of pain and limited range of motion of the neck for approximately three weeks after the in-service neck injury that gradually improved.  He testified that he has continued to have some limited neck motion and has experienced recurrent muscle spasms in the neck since service and received chiropractic treatment for the symptoms.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 
78 F.3d 604 (Fed. Cir. 1996). 

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. 
§ 3.6(a), (d) (2015).  Presumptive periods for service connection do not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2014).

After review of all the lay and medical evidence of record, the Board finds that the Veteran performed ACDUTRA service from April 4, 1992 to May 18, 1992.  The term "active duty for training" means full-time duty in the Armed Forces performed by Reserves for training purposes or in the case of National Guard members full-time duty under 32 U.S.C. 316, 502, 503, 504 or 505.  38 C.F.R. § 101(22).  On the ANG/USAFR Point Credit Summary submitted by the Veteran, the period of service from April 4, 1992 to May 18, 1992 was designated as a "School Tour."  Under the Department of Defense definition of the term, active duty for training includes school tours.  See VAOPGCPREC 25-90 (July 17, 1990).  Thus, resolving reasonable doubt on this question in the Veteran's favor, the Board finds that the service period from April 4, 1992 to May 18, 1992 qualifies as ACDUTRA service.   


The Board finds that the Veteran sustained a neck injury during ACDUTRA service.  The Air National Guard service treatment records show treatment for neck pain of two weeks duration on April 25, 1992 with a notation of a prior muscle strain during a flight on April 11, 1992.  The service medical examiner diagnosed cervical paraspinous muscle strain and spasm and ordered bed rest for three days with medication (i.e., Motrin) three times a day.  Two days later on April 27, 1992, the Veteran received additional treatment for neck pain.  On May 2, 1992, the Veteran was further evaluated for cervical strain, and the service medical examiner recommended that he return to full flying status.  A January 2015 lay statement submitted by a fellow service member (J. B.) also recounts the ACDUTRA service neck injury and subsequent symptoms of neck pain and limited cervical spine motion and is consistent with the service treatment records.  

The Board finds that the current cervical spine disability is related to the neck injury sustained during ACDUTRA service.  At the Board hearing, the Veteran credibly testified that he has had recurrent symptoms of neck pain, cervical muscle spasm, and limited range of cervical spine motion since the ACDUTRA service neck injury.  After review of the record and interview and examination of the Veteran, the July 2012 VA examiner opined that it was at least as likely as not that the cervical spine disability was caused by the ACDUTRA service neck injury and specifically referenced the neck injury and treatment in April 1992 and May 1992, the recurrent neck symptoms after service, and post-service chiropractic treatment from 1998 to the present time when providing rationale for the medical opinion.  Because the July 2012 VA examiner had adequate facts and data on which to base the medical opinion, and provided sufficient rationale for the medical opinion, it is of significant probative value.  There is no competent medical opinion to the contrary of record.  


For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for cervical spondylosis and cervical degenerative discogenic disease predominantly at C4-5 with moderate degenerative changes at C5-6, as residuals of a neck injury, are met.


ORDER

Service connection for cervical spondylosis and cervical degenerative discogenic disease predominantly at C4-5 with moderate degenerative changes at C5-6, as residuals of a neck injury, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


